724 S.E.2d 509 (2012)
STATE
v.
Miguel D. HERNANDEZ.
No. 517P11-1.
Supreme Court of North Carolina.
March 8, 2012.
Miguel D. Hernandez, Elizabeth City, pro se.
Catherine F. Jordan, Assistant Attorney General, for State of North Carolina.
W. Clark Everett, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 28th of November 2011 by Defendant to Proceed In Forma Pauperis:
"Motion Dismissed as Moot by order of the Court in conference, this the 8th of March 2012."